Case 2:16-cv-01133-CDJ Document 314 Filed 08/31/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASPEN SPECIALTY INSURANCE : CIVIL ACTION
COMPANY :
V.
HOSPITALITY SUPPORTIVE :
SYSTEMS, LLC, et al. : NO. 16-1133

 

HOSPITALITY SUPPORTIVE : CIVIL ACTION
SYSTEMS, LLC :

V.

AIG SPECIALITY INSURANCE :
COMPANY, et al. : NO. 18-3777

ORDER
AND NOW, this 31st day of August , 2021, upon careful consideration of the
Report and Recommendation dated August 11, 2021 issued by Special Discovery Master
Thomas J. Rueter, United States Magistrate Judge (Ret.), and after consideration of any
objections thereto, it is hereby
ORDERED
1. The Report and Recommendation is APPROVED and ADOPTED for the
reasons set forth therein.
2. The HSS Defendants will produce documents consistent with the Report
and Recommendation to Aspen Specialty Insurance Company within ten (10) days from the date
of this Order.

BY THE COURT:

/s/ Hon. C. Darnell Jones II
C. DARNELL JONES II, J.

 
